Case 2:21-cv-02026-PKH-MEF Document 13                  Filed 06/02/21 Page 1 of 1 PageID #: 55




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

 JEREMIAH GARR CLARK                                                                    PLAINTIFF

 v.                                    No. 2:21-CV-02026

 JIMMY DORVEY, et al.                                                               DEFENDANTS

                                              ORDER

        The Court has received a report and recommendation (Doc. 12) from United States

 Magistrate Judge Mark E. Ford on a preservice screening of Plaintiff’s complaint pursuant to 28

 U.S.C. § 1915A. Plaintiff has not filed objections and the deadline to object has passed. The

 Magistrate recommends that Plaintiff’s claims for violation of his right to meaningful access to the

 courts, his free exercise claims, and his conditions of confinement claims should be dismissed

 without prejudice, as should any other claims against Defendants Wilson and Vanessa. The

 Magistrate further recommends that Plaintiff’s failure to protect, denial of medical care, and denial

 of adequate caloric intake claims should remain for service and further review. The Court has

 carefully reviewed the report and recommendation and agrees with the Magistrate Judge.

        IT IS THEREFORE ORDERED that the report and recommendation is ADOPTED IN

 FULL. Plaintiff’s meaningful access, free exercise, and conditions of confinement claims, and

 claims against Defendants Wilson and Vanessa, are DISMISSED WITHOUT PREJUDICE as

 recommended by the Magistrate Judge. Plaintiff’s other claims remain pending, and this case

 remains referred.

        IT IS SO ORDERED this 2nd day of June, 2021.


                                                               /s/P. K. Holmes, ΙΙΙ
                                                               P.K. HOLMES, III
                                                               U.S. DISTRICT JUDGE
